         Case 2:19-cv-02769-SHL-TLP Document
                 IN THE CHANCERY COURT       1-3 Filed
                                        OF SHELBY      11/08/19
                                                  COUNTY,       Page 1 of 1
                                                             TENNESSEE                       PageID 86

                       FOR THE THIRTIETH JUDICIAL DISTRICT AT MEMPHIS



        SHELBY COUNTY DEMOCRATIC PARTY                                        PLAINTIFF

        MAREK FOR MEMPHIS                                      CASE NO.CH-18-1543-1

        VS.

        GREGG GRANT IND-GREATER MEMPHIS DEMOCRATIC PARTY

        M. lATROY ALEXANDRIA-WILLIAMS INC

        SHELBY COUNTY DEMOCRATIC CLUB


                                     NOTICE OF FILING OF

               NOTICE OF REMOVAL OF CASE TO FEDERAL COURT
          PLEASE TAKE NOTICE that the above -styled action has been removed to the
        United States District Court for the Western District of Tennessee, Western Division {the
        "District Court'' by the filing of the Notice of Removal with the Clerk of the District Court on
        Novemeber 4, 2019. A true and correct copy of the Notice of Removal is attached hereto as
        "Exhibit 1."

        PLEASE TAKE FURTHER NOTICE that upon filing the notice of removal with the clerk of
        the District Court, along with filing copies thereof with the clerk of this Court, the Defendant
        has perfected the removal of the above~styled matter, and neither this court nor the plaintiff
        shall proceed in this matter unless or until it is remandeOto this court. p

              THIS, the 4th day of November,2019./~

                                                 ReAny s·"u..;;m;-,..:..,.-

                                                 M.LaTroy Alexandria-Williams Prose

~u_,::,e.,_ -5. -C \"i,,M~r   * 'll.!'10.,        32so     Qol\\rn<ccC:-,a. \   ~A"""~
  f'\r~n C'.'Kwn pi yLc__.                         ,-,~0"'•5    ¼r\<1, 3;1 tt l,,

  ~000      7'f1\o,1" '1\).'nue.... Sl,J;ie..   IS()
   fl\e!YI ph, °' IN 1'3'6! l"I
\Ql~f\,.Jne_. #:- °lol -'tSio- ~-b'.J•
 -fo"J''.cin1"- cio \ - '/5'1-\0..q l,
